DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
Priority

Note that should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  Applicant has filed a certified copy of the CN 201910756349.0 application as required by 37 CFR 1.55 on 11/03/2021 and again on 11/23/2021.  Applicant has filed a 1-page certificate of translation on 10/29/2021.  However, applicant has not filed the English translation of the CN 201910756349.0 application.  The effective filing date of the claimed invention is 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qianqian Wu on 02/24/2022.
The application has been amended as follows: 

In the claims:
In claim 3, the fourth line of the claim, the phrase “wherein the nanoprobe is consisting of a core and a core shell that surrounds the core” has been replaced with the phrase --wherein the nanoprobe consists of a core, a core shell that surrounds the core, glycerol, and water--.
In claim 7, the third-to-last line of the claim, the phrase “obtained in the step (1)” has been deleted.
In claim 9, the first line of the claim, the phrase “wherein taking 5.5” has been replaced with the phrase --wherein the surfactant is lecithin 95% and cholesterol, and taking 5.5--.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the relative positions of the fluorescent dye and PFC in the nanoprobe.  The closest prior art is Xu et al. (of record; 2018 J. Magn. Reson. Imaging 48: 1617-1625; “Xu”).  Xu teaches folate receptor-targeted perfluorocarbon nanoparticles having a core/shell configuration wherein: the core comprises perfluoro-15-crown-5-ether (a PFC); and the shell comprises surfactants including 16:0 Folate-Cap-PE and 16:0 Liss-Rhod-PE.  However, the prior art provides no rationale to modify the nanoparticles of Xu and position the 16:0 Liss-Rhod-PE (fluorescent dye) in the core and the perfluoro-15-crown-5-ether (a PFC) in the shell, as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618